Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11 and 17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by HASHIMOTO et al. (US Pub No. 2021/0382367 A1 and HASHIMOTO hereinafter)
Regarding Claim 1,  HASHIMOTO discloses a display device comprising: a display module (180) comprising a first non-folding area, a second non-folding area, and a folding area disposed between the first non-folding area and the second non-folding
    PNG
    media_image1.png
    595
    807
    media_image1.png
    Greyscale
 

 area; a first support plate (150) disposed beneath the display module and including openings (155) to overlap the folding area in a plan view; a second support plate (120) disposed beneath the first support plate and comprising a first sub-support plate (120) and a second sub-support plate (120) respectively overlapping the first non- folding area and the second non-folding area in a plan view; and a digitizer module (140) disposed between the first support plate and the second support plate.  
Regarding Claim 2,  HASHIMOTO discloses the display device of claim 1, further comprising a first adhesive layer (160) disposed between the display module and the first support plate.  

Regarding Claim 4,  HASHIMOTO discloses (fig.3B) the display device of claim 1, further comprising a second adhesive layer (143) disposed between the first support plate and the digitizer module.  

Regarding Claim 5,  HASHIMOTO discloses (fig.3B) the display device of claim 4, wherein the second adhesive layer does not overlap the folding area in a plan view. 

Regarding Claim 6,  HASHIMOTO discloses (fig.3B) the display device of claim 5, further comprising a third adhesive layer (133) disposed between the digitizer module and the second support plate.  

Regarding Claim 7,  HASHIMOTO discloses (fig.3B) the display device of claim 6, wherein the third adhesive layer does not overlap the folding area in a plan view.

Regarding Claim 8,  HASHIMOTO discloses (fig.3B) the display device of claim 7, wherein the first non-folding area, the folding area, and the second non-folding area are arranged in a first direction, and a first length (L1) in the first direction of a space in which the second adhesive layer is not disposed is the same as a second length (L2) in the first direction of a space in which the third adhesive layer is not disposed.
	
    PNG
    media_image2.png
    587
    799
    media_image2.png
    Greyscale

Regarding Claim 9,  HASHIMOTO discloses (fig.3B) the display device of claim 8, wherein the first sub-support plate and the second sub-support plate are spaced apart  (125) from each other beneath the folding area, and a distance between the first sub-support plate and the second sub-support plate is smaller than the first length and is smaller than the second length.

Regarding Claim 11,  HASHIMOTO discloses (fig.3B) the display device of claim 8, wherein the openings extend in a second direction intersecting the first direction.
 
 Regarding Claim 17,  HASHIMOTO discloses (fig.3B) the display device comprising: a display module (180) ; a first support plate (150) disposed beneath the display module and including openings (155) ; a second support plate (120) disposed beneath the first support plate and comprising a first sub-support plate (120) and a second sub-support plate (120) spaced apart from the first sub-support plate in an area overlapping the openings in a plan view; and a digitizer module (140) disposed between the first sub-support plate and the second sub- support plate.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al in view of LEE et al (US Pub No. 2020/0134278 A1 and LEE hereinafter)
Regarding Claim 3  HASHIMOTO discloses (fig.3B) the display device of claim 2. HASHIMOTO does not explicitly disclose wherein the first adhesive layer does not overlap the folding area in a plan view. However, LEE teaches (fig.4) wherein the first adhesive layer (111) does not overlap the folding area (A1) in a plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first adhesive as claimed of LEE to device of HASHIMOTO in order to provide the thermosetting material constituting the first adhesive layer to be cured by heat so that the cushion structure that is attached to the display panel.

Regarding Claim 14  HASHIMOTO discloses (fig.3B) the display device of claim 1. HASHIMOTO does not explicitly disclose a first cushion layer disposed between the digitizer module and the first support plate and overlapping the folding area in a plan view.  However, LEE teaches (fig.3) a first cushion layer (121) disposed between the digitizer module (150) and the first support plate  (116) and overlapping the folding area in a plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first cushion layer of LEE to device of HASHIMOTO in order to provide the thermosetting material constituting the first adhesive layer to be cured by heat so that the cushion structure that is attached to the display panel.

Regarding Claim 15,  HASHIMOTO discloses (fig.3B) the display device of claim 1. HASHIMOTO does not explicitly disclose further comprising a second cushion layer disposed between the digitizer module and the second support plate and overlapping the folding area in a plan view.  However, LEE teaches (fig.3) a second cushion layer (212) disposed between the digitizer module (150) and the second support plate (190) and overlapping the folding area in a plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second cushion layer of LEE to device of HASHIMOTO in order to provide the thermosetting material constituting the first adhesive layer to be cured by heat so that the cushion structure that is attached to the display panel.

 Regarding Claim 18,  HASHIMOTO discloses (fig.3B) the display device of claim 17, further comprising: a first adhesive layer (160) that is disposed between the display module and the first support plate and, the folding area overlapping the openings in a plan view; a second adhesive layer (143) that is disposed between the first support plate and the digitizer module and does not overlap the folding area in a plan view; and a third adhesive layer (133) that is disposed between the digitizer module and the second support plate and does not overlap the folding area in a plan view. HASHIMOTO does not explicitly disclose wherein the first adhesive layer does not overlap the folding area in a plan view. However, LEE teaches (fig.4) wherein the first adhesive layer (111) does not overlap the folding area (A1) in a plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first/second/third adhesive as claimed of LEE to device of HASHIMOTO in order to provide the thermosetting material constituting the first adhesive layer to be cured by heat so that the cushion structure that is attached to the display panel.

 Regarding Claim 19,  HASHIMOTO discloses (fig.3B) the display device of claim 18.  HASHIMOTO does not explicitly disclose a first cushion layer disposed between the digitizer module and the first support plate and overlapping the folding area in a plan view; and a second cushion layer disposed between the digitizer module and the second support plate and overlapping the folding area in a plan view. However, LEE teaches a first cushion layer (121) disposed between the digitizer module (150) and the first support plate  (116) and overlapping the folding area in a plan view; and a second cushion layer (212) disposed between the digitizer module (150) and the second support plate (190)  and overlapping the folding area in a plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first/second cushion layer as claimed of LEE to device of HASHIMOTO in order to provide the thermosetting material constituting the first adhesive layer to be cured by heat so that the cushion structure that is attached to the display panel.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al
Regarding Claim 10  HASHIMOTO discloses (fig.3B) the display device of claim 8, but fails to disclose wherein each of the first length and the second length is in a range from about 80mm to about 130mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the support plate to bend in the desired direction repeatedly and with little force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al in view of LEE et al (US Pub No. 2021/0407344 A1 and LEE-1 hereinafter)
Regarding Claim 13  HASHIMOTO discloses (fig.3B) the display device of claim 1.  HASHIMOTO does not explicitly disclose wherein the first support plate has a thickness greater than a thickness of the second support plate.  However, LEE-1 teaches (fig.2) wherein the first support plate (160) has a thickness greater than a thickness of the second support plate (170). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thickness of the first/second plates of LEE-1 to device of HASHIMOTO in order to provide a flexible display devices that are good in space usability, interior, and design and is applied to various application fields.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, none of the prior art teaches “wherein the first non-folding area, the folding area, and the second non-folding area are arranged in a first direction, and a first length in the first direction of a space in which the second adhesive layer is not disposed is different from a second length in the first direction of a space in which the third adhesive layer is not disposed.”  However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841